On the Merits.
By the WHOLE COURT
PROVOSTY, C. J.
On an indictment for murder the two accused were convicted of manslaughter, and were sentenced to not less than 12 and not more than 15 years at hard labor, and have appealed.
• Accused moved for a continuance on the following grounds:
“1. That no special session of this honorable court has been called and advertised according to law at which they may be legally tried.
“That their attorney has not been notified of the calling of a special term of the court; has not been supplied with a list of the jurors drawn to serve at this term and was not aware who composed the jury until a few minutes before the filing of this motion and has not had time, therefore, to investigate the jurors as to their residence and other qualifications.
“2. That they are strangers in this community and have been in jail since their indictment and are, therefore, not in a position to give their attorney the necessary information upon which to make their defense.”
[2] No special term needed to be called, and still less advertised, since under the Oonstitution the district courts in the country parishes are required to be in session continuously for ten months of the year, and this case was tried during such a session.
[3] No law requires attorneys for accused persons to be notified that a special venire is to be drawn.
The list of jurors was duly served on the two accused as required by law.
[4] The fact that the accused were strangers and in jail was no ground for continuance.
As a matter of fact the judge notified the attorney for accused on February 3d, the day on which the grand jury met to investigate the homicide, that, if an indictment was found, a special venire would be called.
[8] The deceased died within a few hours after having been shot with a pistol by accused. A physician who attended him testified that his death was caused by internal hemorrhage from the wound. At the time of the shooting he was in good health, hauling cordwood with a wagon. Accused sought to offer testimony to the effect that the decedent had once before been wounded. The court refused to allow this matter of a previous wounding to be gone into, for the reason that if there had ever been another wound the decedent had recovered from it and was in good health; so that this previous wounding was irrelevant. This ruling was correct.
[6] The decedent was on the roadside, some 60 feet from the road, loading cordwood on his wagon, when, the two accused coming along the road, the homicide occurred. The *681deceased had on his person a .45-caliber pistol. The accused sought to show, as part of their defense, that the deceased was there to waylay them. In rebuttal of this, the judge allowed testimony to. the effect that the deceased had left his home just a few minutes •previously to get a load of cordwood, and that he habitually carried this pistol for defense against persons other than accused by whom he feared he might be attacked. This evidence was directly in rebuttal; and therefore proper.
[7] The accused testified to a difficulty one of them, J. R. Sisemore, had had with a brother of the decedent; and in rebuttal this brother was allowed to give his version of the matter. The evidence, being in rebuttal, was proper.
This same brother was asked: “Why did you stop your car?” To which he answered:
“Because of previous difficulties before. He had cursed me in the presence of my wife on Saturday before because I drove up behind him when the road was in perfect condition and asked him gently to give me room to pass that I might catch a train. He began cursing me when I asked him to let me have the road.”
The bill of exception as prepared by accused says that this evidence was given over objection; but the judge in his per curiam says that the objection came after the evidence had been given, and that he instructed the jury to disregard the evidence.
[8] In that part of the bill of exceptions prepared by counsel it is said that, while the judge was giving this instruction, “the state through one of its counsel remained standing and protesting and so distracted the jury’s attention that the court’s instructions were not understood by them.” In saying here that the jury did not understand the instructions of the judge, the counsel are evidently but giving their impression of the matter — an impression which we must assume to be erroneous, because in the absence of any request on the part of the jury to have the court repeat an instruction we must assume that the instruction was understood by them; and, besides, it is hard to believe that any judge would allow counsel to interfere with him while he was instructing the jury, as here stated, that is to. say, so as to prevent his instructions from reaching the jury.
[9] The next bill of. exception has reference to language used by one of the attorneys as‘ sisting the prosecution, in his argument before the jury. This language, as quoted in that part of the bill prepared by counsel, is as follows:
“I appeal to you to inflict the extreme penalty in this case, because it is the only way to stop the wave of crime that is sweeping over our land. In England the laws are enforced, and when men commit crime they are tried, convicted, and beheaded. For that reason there is little crime committed in England. In New York state the authorities compromise with crime, and crime is rampant.”
The per curiam of the judge is as follows:
“My recollection of the statement made by Mr. Richey, one of the attorneys representing the state, was: T appeal to you, gentlemen of the jury, to bring in a verdict of guilty as charged against the accused parties, who in his opinion had been proven guilty of coldblooded murder, and stop this wave of crime going over the United States. That there was very little crime committed in England, because the laws there were strictly enforced.’ ”
Even accepting counsel’s version, we find nothing but argument in this; and therefore nothing objectionable.
The foregoing grounds for reversal were renewed on motion for new trial, with the additional grounds: (1) That one of the jurors on his voir dire had answered falsely that he had not formed and expressed an opinion adverse to the prisoners; and (2) that the deputy sheriff while in charge of the jury, had held an animated conversation with one of the jurors separately from the other jurors, and that this was suspicious.
[10] Affidavits and counter affidavits were offered on the point of the qualification of the juror. The judge concluded from them that the juror was qualified; and we cannot say, after reading the affidavits pro and *683con, that the judge was wrong. The granting or refusing of a new trial is a matter largely within the discretion of the trial judge; and this discretion will not be overridden by this court except in a case of clear error, or of abuse of discretion. Marr’s Crim. Juris. p. 842.
The conversation between the deputy sheriff and one of the jurors was merely such casual talk as occurs as often as not between the officer in charge and one or more of the jurors in protracted trials; and is so clearly shown to have been absolutely harmless that we deem it unnecessary to notice it further.
[11] The witnesses having been put under the rule, one of them violated the rule — not knowing of it. This was a matter entirely within the discretion of the trial judge. Marr’s Crim. Juris, p. 713.
Judgment affirmed.